Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2., 7-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (2016/0147361) hereinafter, Ahn in view of Choi et al (2017/0271616) hereinafter, Choi.


In regards to claim 1, Ahn teaches a display device comprising (abstract): 
	a touch panel comprising (fig. 2 (100): 
	a sensing portion (fig. 2 (53) [0063];  and 

	a transparent adhesive member disposed on a surface of the touch panel (fig. 2 (51)) ; 
[0062] The touch screen panel 53 is attached to an upper portion of the display panel 31.  Since the optical film 32 is attached on the display panel 31, the touch screen panel 53 is disposed at an upper portion of the optical film 32. A display panel adhesive layer 51 is interposed between the optical film 32 and the touch screen panel 53 so that the touch screen panel 53 can be attached to the display panel 31.  The display panel adhesive layer 51 may be formed of an optically clear adhesive (OCA), and may be applied as an adhesive tape or by coating and curing an adhesive material.

    PNG
    media_image1.png
    667
    573
    media_image1.png
    Greyscale

	a touch printed circuit board comprising a contact portion attached to a surface of the pad side portion (fig. 2 (55) [0073]);  and 
	a display panel disposed on a surface of the transparent adhesive member, wherein the display panel comprises (fig. 1 (31)): 

	an optical film disposed on a surface of the display substrate [0058] (fig. 1 (32));  and 
	Ahn fails to teach a bending protection layer disposed on a side of the optical film on the surface of the display substrate.
	However, Choi teaches a bending protection layer disposed on a side of the display [0067] Choi
	It would have been obvious to one of ordinary skill in the art to modify the teachings Ahn to further include a bending protection layer disposed on a side of the optical film on the surface of the display substrate as taught by Choi in order to protect the bending parts and display.
	Therefore, Ahn in view of Choi teaches:
	wherein the surface of the pad side portion comprises (fig. 3 (55c/53p)) Ahn : 
	a connection area attached to the contact portion (fig. 3 (53p) Ahn);  and

    PNG
    media_image2.png
    471
    525
    media_image2.png
    Greyscale

	 a non-connection area not attached to the contact portion, and wherein:[0076-0080] Ahn
	the optical film is spaced apart from the bending protection layer such that a gap is disposed between the optical film and the bending protection layer (fig. 2 (32 and 33)) and 33 Ahn);  and the transparent adhesive member overlaps, in a thickness direction, with the touch printed circuit board and the gap (fig. 2 (51/61))) Ahn. 

    PNG
    media_image3.png
    534
    685
    media_image3.png
    Greyscale

	the transparent adhesive member is disposed between the display panel and the touch panel; and (fig. 2 51 is between 31 and 53) [0062] Ahn
	the transparent adhesive member directly contacts the touch printed circuit board. (fig. 2 (51 and 53)) [0062] Ahn
 
In regards to claim 13, Ahn teaches a display device comprising (abstract): 
	a touch panel comprising a pad side portion (fig. 2 (100):;  
	a first transparent adhesive member disposed on a first surface of the touch 
panel (fig. 2 (51));  
	a printed circuit board comprising a first contact portion attached to 

	 a display panel disposed on a surface of the first transparent adhesive member, the display panel comprising: (fig. 1 (31)):
	a display substrate; (fig. 1 substrate of 31)) 
	an optical film disposed on a surface of the display substrate;  
and [0058] (fig. 1 (32));  
	Ahn fails to teach a bending protection layer disposed on a side of the optical film on the surface of the display substrate.
	However, Choi teaches a bending protection layer disposed on a side of the display [0067] Choi
	It would have been obvious to one of ordinary skill in the art to modify the teachings Ahn to further include a bending protection layer disposed on a side of the optical film on the surface of the display substrate as taught by Choi in order to protect the bending parts and display.
	Therefore, Ahn in view of Choi teaches:
	 	a second transparent adhesive member disposed on a second surface of the touch panel, the second surface opposing the first surface (fig. 2 (61) Ahn);  and
	 a window disposed on the second transparent adhesive member, wherein the surface of the pad side portion comprises (fig. 1 65): Ahn
	 a first connection area attached to the first contact portion (fig. 3 (53p area Ahn));  and 
	a first non-connection area not attached to the first contact portion, and wherein: the optical film is spaced apart from the bending protection layer such that a gap 
 Ahn); 
	 the first transparent adhesive member partially overlaps, in a thickness direction, 
with the optical film, the bending protection layer, and the printed circuit 
board (fig. 2 51 [0062-0063] Ahn);  and 
	a side surface of the second transparent adhesive member on the first connection area protrudes beyond a side surface of the first transparent 
adhesive member (fig. 2 (33c area) [0060-0070] Ahn.
	the first transparent adhesive member is disposed between the display panel and the touch panel; and (fig. 2 (51) Ahn)
	the first transparent adhesive member directly contacts the printed circuit board.(fig. 2 (33)) Ahn



In regards to claims 2, Ahn in view of Choi  the display device of claim 1, wherein: a first portion of the transparent adhesive member is disposed on the connection area (fig. 6 (51) and fig. 3 53b) Ahn;  the first portion of the transparent adhesive member comprises a first protrusion protruding from a second portion of the transparent adhesive member, the second portion of the transparent adhesive member being disposed on the non-connection area (fig. 6 protrusion 51 and 61) Ahn;  the first protrusion overlaps, in the thickness direction, with the contact portion and the gap;  and the first protrusion is attached to the contact portion [0084-0090] Ahn. 
 Ahn
In regards to claims 8, Ahn in view of Choi   the display device of claim 7, wherein the first protrusion overlaps, in the thickness direction, with the non-connection area.(fig. 6 protrusion and fig. 5 (53b)) Ahn
In regards to claim 10, Ahn in view of Choi  teaches a display device of claim 1, wherein: the display panel comprises: a display area; (fig. 1 65 area Ahn) and a driving area disposed on a side of the display area (1 55 side)/fig. 10 (55b Ahn);  the sensing portion overlaps, in the thickness direction, with the display area;  and the pad side portion overlaps, in the thickness direction, with the driving area (fig. 10 (53) Ahn). 
In regards to claim 11, Ahn in view of Choi teaches a display device of claim 10, wherein: the display substrate is a flexible substrate;  and a portion of the flexible substrate associated with the driving area is bent away from a second portion of the flexible substrate associated with the display area.[0071] (fig. 10 (33)) Ahn 
In regards to claim 12, Ahn in view of Choi teaches a display device of claim 11, further comprising: a display printed circuit board attached to the driving area;  and a main circuit board electrically connected to the touch printed circuit board and the display printed circuit board (fig. 8 (55a and 33a)) Ahn. 
In regards to claim 14, Ahn in view of Choi teaches (Original) The display device of claim 13, wherein: a first portion of the first transparent adhesive member is disposed on the first connection area (fig. 6 (51) and fig. 3 53b) Ahn;the first portion of the first transparent adhesive member comprises (fig. 6 protrusion 51 and 61) Ahn a first protrusion protruding from a second portion of the first transparent adhesive member, the second portion of the first transparent adhesive member being disposed on the first non-connection area; the first protrusion overlaps, in the thickness direction, with the optical film, the bending protection layer, and the first contact portion of the print circuit board; and the first protrusion is attached to the first contact portion [0084-0090] Ahn and [0067] Choi.
In regards to claim 17, Ahn in view of Choi teaches a display device of claim 13, wherein a side surface of the first transparent adhesive member is aligned with a side  Ahn 
In regards to claim 18, Ahn in view of Choi teaches a display device of claim 17, wherein side surfaces of the first transparent adhesive member are aligned with side surfaces of the second transparent adhesive member on other side portions of the touch panel than the pad side portion. (fig. 2 51 and 61)[0063-0065] Ahn
In regards to claim 19, Ahn in view of Choi teaches a display device of claim 13, wherein: the printed circuit board further comprises a second contact portion attached to the pad side portion of the second surface of the touch panel;  and the pad side portion on the second surface of the touch panel comprises: a second connection area attached to the second contact portion;  and a second non-connection area not attached to the second contact portion. (fig. 2 51 and 61)[0063-0065] Ahn
In regards to claim 20, Ahn in view of Choi teaches a display device of claim 19, wherein: a side surface of the second transparent adhesive member protrudes beyond a side surface of the first transparent adhesive member on the second connection area;  and a protruding portion of the second transparent adhesive member partially covers the second contact portion. (fig. 2 51 and 61)[0063-0065] Ahn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Choi in view of Kurasawa (2015/309636) hereinafter, Kurasawa.

In regards to claims 3 and 15, Ahn and Choi teaches the display device of claim 2, wherein: the optical film comprises: a first protection film;  a polarizing film disposed on the first protection film;  and a second protection film disposed on the polarizing film [0058] Ahn; 
	Ahn and Choi fails to teach the second protection film is attached to the transparent adhesive member;  and the polarizing layer comprises corrosion promoting ions. 
	However, Kurasawa teaches the second protection film is attached to the transparent adhesive member; and the polarizing layer comprises corrosion promoting ions.[0061]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn to further include the second protection film is attached to the transparent adhesive member;  and the polarizing layer comprises corrosion promoting ions in order to prevent corrosion [0056]

In regards to claim 4, Ahn and Choi in view of Kurasawa teaches display device of claim 3, wherein the corrosion promoting ions comprise iodine ions [0061] Kurasawa. 

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Choi in view of Kurasawa (2015/0309636) hereinafter, Kurasawa further in view of Watanabe et al (7,593,085) hereinafter, Watanabe.

In regards to claims 5 and 16, Ahn and Choi and Kurasawa teaches  the display device of claim 3, wherein: the touch panel comprises: touch pads disposed in the connection area;(fig. 1 (55)) Ahn)
	  Ahn and Kurasawa fail to teach a solder resist layer disposed on the touch pads and exposing the touch pads. 
	However, Watanabe teaches teach a solder resist layer disposed on the touch pads and exposing the touch pads;(abstract, col. 4-5, lines 50-35) Watanabe.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn and Kurasawa to further include a solder resist layer disposed on the touch pads and exposing the touch pads as taught by Watanabe in order to help prevent corrosion in the area. (col. 4, lines 1-67).
	Therefore, Ahn and Kurasawa and Watanabe teach the exposed touch pads overlap, in the thickness direction, with the transparent adhesive member. (abstract, col. 4-5, lines 50-35) Watanabe and ;(fig. 1 (55)) Ahn)
 
Allowable Subject Matter
Claims 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694